DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The status of the claims 1-2, 5-6, 10, 12-13, 16-17, 21, 23-24, 27-28, 32, 34-35, 38-39 and 43 remains pending.  None of the claims have been amended.

Response to Arguments
3.	Applicant's arguments filed on October 18, 2021 have been fully considered but they are not persuasive. In particular, the Applicant alleged that Yan fails to teach or suggest “an indication field used for indicating division of uplink resources and downlink resources in one slot in which the target transmission corresponding to the downlink control channel is located” as recited in each of the respective independent claims.

4.	In response, the Examiner respectfully disagrees because the rejection as whole under the broadest reasonable interpretation does teach and renders the Applicant claimed invention obvious.
	Regarding the claimed “indication field”, WU was cited for disclosing the indication field (see, DCI that is received by the UE which comprises RA field indicating a set of time domain resource units in time domain, section 0124-0128) and frequency resource blocks divided in time domain (section 0013-0014, 0117, 0124-0128).  WU further teaches the UE transmits uplink transmission using the time domain resource units (section 009-0014, 0053-00057, 0114-0115).
CN 102695276B was cited for teaching the indication of uplink resources and downlink resources in a target time unit in which the target transmission is located (see, embodiment one-control channel which  includes downlink and uplink resources-resource allocation fields-UL and DL).
	As can be seen above, the combination of WU and CN was cited for teaching the indication field and its embedded components. YAN was not cited for teaching indication field contrary to the Applicant’s assertions.

	Regarding the YAN’s reference, the Examiner cited that reference for teaching “target time in one slot” which the Examiner equates to a target resource block in the time domain.  Therefore, incorporating the target resource block in the indication field would have been obvious prior to the effective filing date of the claimed invention to a person of ordinary skill in the art.
	Moreover, in an effort to disparage the combination, the Applicant argues that the target resource as disclosed by YAN is at least two resource blocks and YAN does not mention an indication field used for indicating division of uplink resources and downlink resources in one slot.
	The Examiner respectfully submits that the combination teaches and renders the Application claim invention obvious.
	In addition, the limitations in claims appear in the alternative, which means that the Examiner can address one of the limitations.

5.	The Applicant further alleged that “the indication field is used for indicating division of uplink resources and downlink resources in one slot in which the target transmission corresponding to the downlink control channel is located. Then, the indication field can indicate which symbols in one slot are used for DL transmission and which symbols are used for UL transmission. In this way, as requirements for uplink and downlink services change, by using the indication field to indicate division of uplink resources and downlink resources in one slot in which the target transmission corresponding to the downlink control channel is located, sizes of an uplink area and/or a downlink area in one slot can be dynamically adjusted, thereby realizing dynamic division of uplink resources and downlink resources in one slot and then better adapting to dynamic service transmission requirements.

6.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the indication field can indicate which symbols in one slot are used for DL transmission and which symbols are used for UL transmission. In this way, as requirements for uplink and downlink services change, by using the indication field to indicate division of uplink resources and downlink resources in one slot in which the target transmission corresponding to the downlink control channel is located, sizes of an uplink area and/or a downlink area in one slot can be dynamically adjusted, thereby realizing dynamic division of uplink resources and downlink resources in one slot and then better adapting to dynamic service transmission requirements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

9.	Claims 1-2, 5-6, 10,  12-13, 16-17, 21,  23-24, 27-28, 32,  34-35, 38-39, 43are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 2018/0049164 A1) in view CN (102695295276 B, Google Translation), as applied claims  1,12, 23, 34 above, and further in view of YAN et al (US 2018/0343665 A1).

	Regarding claim 1 (Currently Amended), WU et al (US 2018/0049164 A1) discloses a data transmission method which is applied to a terminal (fig. 4 to fig. 5, see, the UE that receives DCI for scheduling a physical TB, wherein the DCI includes RA filed indicating a set of time domain resource units which a scheduling window, the UE performs transmission using the set of time domain resource units, fig. 2, the UE with transceiver, controller, section 0009-0014, 0053-0057), the method comprising: receiving a downlink control channel carrying an indication field (fig. 4 to fig. 5, see, the DCI received by the UE which includes an RA filed indicating a set of time domain resource units in time domain, section 0124-0128-the UE decodes the DCI and field in the PDCCH), wherein the indication field is used for indicating a time domain resource of a target transmission corresponding to the downlink control channel (fig. 4 to fig. 5, UL resource indicating of time interval indication of physical downlink channel), and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located (see, position of the starting subframe in relation to the scheduling window indicating time domain resource units, section 0013-0014, se, the allocable carriers/frequency blocks are divided, including time domain, section 0098,  0117), or, the indication field is used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission corresponding to the downlink control channel is located; determining the time domain resource of the target transmission corresponding to the downlink control channel (see, the UE which determines position, see, position of the starting subframe in relation to the scheduling window indicating time domain resource units, section 0013-0014, 0051, 086-0087, 0124-0128-the UE decodes the position in the in the dime domain within the scheduling window) according to the indication field;  and transmitting data on the time domain resource (see, the UE transmits uplink transmission using the time domain resource units in relation the time interval indication in the scheduling window, section 0009-0014, 0053-0057, 0114-0115).
	WU ‘164 discloses all the claim limitations but fails to explicitly teach: and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located.
	However, CN 102695276B from a similar field of endeavor (see, dynamic allocation of resources (i.e., uplink  and downlink resources) in resource allocation field, see, the content of invention content and Specific embodiment-TDD) discloses: and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located (see, embodiment one and two-teaches control channel which includes downlink and uplink resources-with resource allocation fields-UL and DL) indicating uplink and resources for transmission, scheduling request-with channel location).
	In view of the above, it would have been obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dynamic allocation resources using the DL-Control fields and UL-Control fields as taught by CN 102695276B into transmission method 
	The combination of WU ‘164 and CN ‘276 discloses all the claim limitations but fails to explicitly teach: wherein the target time unit is one slot.
	However, Yan ‘665 from a similar field of endeavor discloses: wherein the target time unit is one slot (see, target resource based on the first resource indication information, the resource block is related to time domain, scheduling uplink grant to send uplink data, section 0141-0152, noted: the target resource block is treated as one slot).
	In view of the above, it would have been obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the scheduling method and device as taught by Yin ‘665 into the combined wireless method and apparatus of WU ‘164 and CN ‘276.  The motivation would have been to provide efficient transmit power (section 0006).
 	
	Regarding claim 2,  WU ‘164 discloses the data transmission method (fig. 4 to fig. 5, see, the UE that receives DCI for scheduling a physical TB, wherein the DCI includes RA filed indicating a set of time domain resource units which a scheduling window, the UE performs transmission using the set of time domain resource units, fig. 2, the UE with transceiver, controller, section 0009-0014, 0053-0057) according to claim 1, wherein the indication field is only used for indicating the time domain resource of the target transmission corresponding to the downlink control channel;  the step of determining the time domain resource of the target transmission corresponding to the downlink control channel according to the indication field comprises: taking the time domain resource indicated by the indication field as the time domain resource of the target transmission corresponding to the downlink control channel (fig. 4 to fig. 5, see, the UE determines time interval indication in the physical downlink control channel, information of uplink resources in the RA field indicating positions of time domain resource units (section 0008-0009, 0014) and performs uplink transmission using time domain resource units, section 0011,0014, 0017, 0069-0076) ;  or wherein the indication field is only used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission is located;  the step of determining the time domain resource of the target transmission corresponding to the downlink 
control channel according to the indication field comprises: determining an 
uplink resource and/or a downlink resource in the target time unit in which the 
target transmission is located, according to the indication field;  and taking 
all or part of the uplink resources or the downlink resources as the time 
domain resource of the target transmission;  or taking all or part of resources 
pre-agreed or pre-configured for data transmission in the uplink resources or 
the downlink resources, as the time domain resource of the target transmission;  
or, wherein the indication field is used for indicating the time domain 
resource of the target transmission corresponding to the downlink control 
channel, and division of uplink resources and downlink resources in the target 
time unit in which the target transmission is located;  the step of determining 
the time domain resource of the target transmission corresponding to the 
downlink control channel according to the indication field comprises: taking 
the time domain resource indicated by the indication field as the time domain 
resource of the target transmission corresponding to the downlink control 
channel;  or determining an uplink resource and/or a downlink resource in the 
target time unit in which the target transmission is located, according to the 
indication field, and taking all or part of the uplink resources or the 
downlink resources as the time domain resource of the target transmission;  or 
taking all or part of resources pre-agreed or pre-configured for data 
transmission in the uplink resources or the downlink resources, as the time 

resource of the target transmission according to the time domain resource 
indicated by the indication field and the division of uplink resources and 
downlink resources in the target time unit. 
 
 	Regarding claim 5, WU ‘164 discloses the data transmission method (fig. 4 to fig. 5, see, the UE that receives DCI for scheduling a physical TB, wherein the DCI includes RA filed indicating a set of time domain resource units which a scheduling window, the UE performs transmission using the set of time domain resource units, fig. 2, the UE with transceiver, controller, section 0009-0014, 0053-0057)  wherein the step of 
determining the time domain resource of the target transmission according to 
the time domain resource indicated by the indication field and the division of 
uplink resources and downlink resources in the target time unit (fig. 6 to fig. 17, see, within the scheduling time window-a plurality of time domain resource units/number of subframes/positions (section 0013-0014),  which care then used by the UE/terminal for uplink transmission, section 0072-0080, section 0126-0128-number of time domain resource units/resource blocks)  comprises: taking a maximum value (see, maximum number of time domain resource units included in the scheduling window, section 0076, section 0133-0134-the UE analyzes the position field to obtain the time domain resource), a minimum value (see, time units for the minimum scheduling resources in relation to the scheduling window, section0072-0078) , an intersection set, or a union set of: i) all or part of the time domain resources of the uplink resources or the downlink resources determined according to the indication field, and ii) the time domain resource indicated by the indication field, as the time domain resource of the target transmission (see, a number of time domain resource units are used  by the UE for uplink transmission, section 0008-0014, 0072-0078);  or taking a maximum value, a minimum value, an intersection set, or a union set 
by the indication field, as the time domain resource of the target transmission;  or when the time domain resource indicated by the indication field does not exceed the size of the uplink resource or the downlink resource determined according to the indication field, or does not exceed the size of an area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource determined according to the indication field, then 
taking the time domain resource indicated by the indication field as the time 
domain resource of the target transmission;  or when the time domain resource 
indicated by the indication field exceeds the size of the uplink resource or 
the downlink resource determined according to the indication field, then taking 
the uplink resource or the downlink resource as the time domain resource of the 
target transmission, or taking the time domain resource indicated by the 
indication field as the time domain resource of the target transmission, or 
taking a maximum value, a minimum value, an intersection set or a union set of 
the uplink resource or the downlink resource and the time domain resource 
indicated by the indication field as the time domain resource of the target 
transmission;  or when the time domain resource indicated by the indication 
field exceeds the size of an area pre-agreed or pre-configured for data 
transmission in the uplink resource or the downlink resource determined 
according to the indication field, then taking the area pre-agreed or 
pre-configured for data transmission in the uplink resource or the downlink 
resource as the time domain resource of the target transmission, or taking the 
time domain resource indicated by the indication field as the time domain 
resource of the target transmission, or taking a maximum value, a minimum 
value, an intersection set or a union set of the area pre-agreed or 

resource and the time domain resource indicated by the indication field as the 
time domain resource of the target transmission. 
 
	Regarding claim 6 (Currently Amended), WU ‘164 discloses the data transmission method according to claim 1, wherein the target transmission corresponding to the downlink control channel (see, the UE that decodes the DCI field which includes stating position and time domain, section 0124-0125) comprises: the target transmission corresponding to the downlink control channel being an uplink shared channel transmission scheduled by the downlink control channel (see, the scheduling window of the PDSCH which carries the DCI, section 0086, 0089), when a DCI format used by the downlink control channel is an uplink DCI format;  or the target transmission corresponding to the downlink control channel being a downlink shared channel transmission scheduled by the downlink control 
channel (see, the scheduling for the PDSCH in relation to allocation information for the time domain resource unit in the scheduling window, section 0089, 0104-0105), when a DCI format used by the downlink control channel is a downlink DCI format (see, the RA field of the DCI, where the DCI includes the positions for the time domain resource units (section 0108-0109), DCI size for the PDSCH, section 0117));  or the target transmission corresponding to the downlink control channel being an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, when a DCI format used by the downlink control channel is a downlink DCI format;  and/or, wherein the target time unit is one 
of the following time units: a current time unit in which the downlink control 
channel transmission is located, an A1-th time unit after the current time 
unit, A2 continuous time units starting from the current time unit, and A3 
continuous time units after the current time unit, wherein each of A1, A2 and 

based on a pre-agreed rule, or based on a configuration of high layer 
signaling, or based on an indication field in the downlink control channel;  
and/or, wherein the time domain resource indicated by the indication field 
comprises one or more types of the following information: the number of 
symbols, a symbol location, the number of mini-slots, a mini-slot location, the 
number of slots, a slot location, the number of sub-frames, and a sub-frame 
location;  wherein the mini-slot is a unit occupying X symbols, and X is an 
integer greater than or equal to 1;  and/or, wherein the division of uplink 
resources and downlink resources in the target time unit in which the target 
transmission is located indicated by the indication field comprises: resource 
information of the downlink resource in the target time unit in which the 
target transmission is located;  or resource information of the uplink resource 
in the target time unit in which the target transmission is located;  or at 
least two of: resource information of the downlink resource in the target time 
unit in which the target transmission is located, resource information of the 
uplink resource in the target time unit in which the target transmission is 
located, and resource information of a guard interval GP, wherein the resource 
information comprises the size and/or location of the resource;  or a structure 
type of a target time unit corresponding to the downlink control channel. 
 
	Regarding claim 10, WU ‘164 discloses the data transmission method according to claim 6, wherein the structure type comprises at least one of the following structure types: a first structure type (fig. 6 to fig. 17, see, subframes-Uplink and downlink in the scheduling window, number of symbols that are available, section 0081, noted: ending and starting subframe, section 0071)  in which symbols or mini-slots, or slots or sub-frames (see, number of time slots in the time domain resource units in the downlink scheduling window, section 0077-0078) in the target time unit are all used for uplink transmission (fig. 6 to fig. 17, see, within the scheduling time window-a plurality of time domain resource units/number of subframes/positions (section 0013-0014),  which carries the RA field and  then used by the UE/terminal for uplink transmission, section 0072-0080, section 0126-0128-number of time domain resource units/resource blocks);  a second structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit are all used for downlink transmission;  and a third structure type in which first partial symbols or first partial mini-slots, or first partial slots or first partial sub-frames in the target time unit are used for uplink transmission, while second partial symbols or second partial mini-slots, or second partial slots or second partial sub-frames in the target time unit are used for 
downlink transmission. 
 
	Regarding claim 12 (Currently Amended), WU ‘164 discloses a data transmission method which is applied to a base station (fig. 1, fig. 3,  base station 131a which comprises a transceiver , and controller which is coupled to the transceiver and performs wireless transmission with the UE, section 0010-0011, 0048-0049, 0063-0064), the method comprising: transmitting a downlink control channel (see, the base station which DCI/control information in the downlink control channel to the UE, section 0009-0014, dif. 4 to fig. 5) carrying an indication field (fig. 4 to fig. 5, the resource allocation (RA) field  in the DCI, section 0012-0014), wherein the indication field is used for indicating a time domain resource of a target transmission corresponding to the downlink control channel (fig. 4 to fig. 5, UL resource indicating of time interval indication of physical downlink channel transmitted from the base station to the UE, section 0068-0072), and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located (see, position of the starting subframe in relation to the scheduling window indicating time domain resource units indicated to the UE, section 0013-0014, 0070-0074), or, the indication field is used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission corresponding to the downlink control channel is located; determining the time domain resource of the target transmission corresponding to the downlink control channel (see, the RA field indicating the starting position, including the allocated time resource units, section 0070-0070,  0108, 0110, 30095-the base station allocates part of the time domain resources), , according to the indication field (see, the RA field indicating the starting position, including the allocated time resource units, section 0070-0070, 0085-0086);  and transmitting data on the time domain resource (see, the starting position for downlink/uplink transmission using, fig. 17, downlink data transmission and uplink transmission using time domain resource units within the scheduling window, section 0036, 0089-0091, fig. 5, transmission of TB using the time domain units, section 0072, claim 3).
	
 WU ‘164 discloses all the claim limitations but fails to explicitly teach: and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located.
	However, CN 102695276B from a similar field of endeavor (see, dynamic allocation of resources (i.e., uplink  and downlink resources) in resource allocation field, see, the content of invention content and Specific embodiment-TDD) discloses: and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located (see, embodiment one and two-teaches control channel which includes downlink and uplink resources-with resource allocation fields-UL and DL) indicating uplink and resources for transmission, scheduling request-with channel location).
CN 102695276B into transmission method and apparatus  based on the control information carried by the PDCCH of WU ‘164.  The motivation would have been to provide dynamic allocation of resources.

	The combination of WU ‘164 and CN ‘276 discloses all the claim limitations but fails to explicitly teach: wherein the target time unit is one slot.
	However, Yin ‘665 from a similar field of endeavor discloses: wherein the target time unit is one slot (see, target resource based on the first resource indication information, the resource block is related to time domain, scheduling uplink grant to send uplink data, section 0141-0152, noted: the target resource block is treated as one slot).
	In view of the above, it would have been obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the scheduling method and device as taught by Yin ‘665 into the combined wireless method and apparatus of WU ‘164 and CN ‘276.  The motivation would have been to provide efficient transmit power (section 0006).

	Regarding claim 13, WU ‘164 discloses the data transmission method (noted; the scheduling information/DCI is transmitted by the base station to the UE via the physical downlink control channel, section 0010-0011) , wherein the indication field is only used for indicating the time domain resource of the target transmission corresponding to the downlink control channel (see, the base station which DCI/control information in the downlink control channel to the UE, section 0009-0014, dif. 4 to fig. 5) carrying an indication field (fig. 4 to fig. 5, the resource allocation (RA) field  in the DCI, section 0012-0014);  the step ig. 4 to fig. 5, see, the UE determines time interval indication in the physical downlink control channel, information of uplink resources in the RA field indicating positions of time domain resource units (section 0008-0009, 0014) and performs uplink transmission using time domain resource units, section 0011,0014, 0017, 0069-0076);  or, wherein the indication field is only used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission is located;  the step of determining the time 
domain resource of the target transmission corresponding to the downlink 
control channel according to the indication field comprises: determining an 
uplink resource and/or a downlink resource in the target time unit in which the 
target transmission is located, according to the indication field;  and taking 
all or part of the uplink resources or the downlink resources as the time 
domain resource of the target transmission;  or taking all or part of resources 
pre-agreed or pre-configured for data transmission in the uplink resources or 
the downlink resources, as the time domain resource of the target transmission;  
or, wherein the indication field is used for indicating the time domain 
resource of the target transmission corresponding to the downlink control 
channel, and division of uplink resources and downlink resources in the target 
time unit in which the target transmission is located;  the step of determining 
the time domain resource of the target transmission corresponding to the 
downlink control channel according to the indication field comprises: taking 
the time domain resource indicated by the indication field as the time domain 
resource of the target transmission corresponding to the downlink control 

target time unit in which the target transmission is located, according to the 
indication field, and taking all or part of the uplink resources or the 
downlink resources as the time domain resource of the target transmission;  or 
taking all or part of resources pre-agreed or pre-configured for data 
transmission in the uplink resources or the downlink resources, as the time 
domain resource of the target transmission;  or determining the time domain 
resource of the target transmission according to the time domain resource 
indicated by the indication field and the division of uplink resources and 
downlink resources in the target time unit. 
 
	Regarding claim 16, WU ‘164 discloses the data transmission method (noted; the scheduling information/DCI is transmitted by the base station to the UE via the physical downlink control channel, section 0010-0011)  wherein the step of determining the time domain resource of the target transmission according to the time domain resource indicated by the indication field and the division of uplink resources and downlink resources in the target time unit (Section 0013-0014-RA field in DCI that is provided in relation to time domain resource units) comprises: taking a maximum value (see, maximum number of time domain resource units included in the scheduling window, section 0076, section 0133-0134-the UE analyzes the position field to obtain the time domain resource), a minimum value (see, time units for the minimum scheduling resources in relation to the scheduling window, section0072-0078), an intersection set, or a union set of: i) all or part of the time domain resources of the uplink resources or the downlink resources determined according to the indication field (see, maximum number of time domain resource units included in the scheduling window, section 0076, section 0133-0134-the UE analyzes the position field to obtain the time domain resource), and ii) the time domain resource 
resources or the downlink resources, and ii) the time domain resource indicated 
by the indication field, as the time domain resource of the target transmission;  or when the time domain resource indicated by the indication field does not exceed the size of the uplink resource or the downlink resource determined according to the indication field, or does not exceed the size of an area pre-agreed or pre-configured for data transmission in the uplink resource or the downlink resource determined according to the indication field, then 
taking the time domain resource indicated by the indication field as the time 
domain resource of the target transmission;  or when the time domain resource 
indicated by the indication field exceeds the size of the uplink resource or 
the downlink resource determined according to the indication field, then taking 
the uplink resource or the downlink resource as the time domain resource of the 
target transmission, or taking the time domain resource indicated by the 
indication field as the time domain resource of the target transmission, or 
taking a maximum value, a minimum value, an intersection set or a union set of 
the uplink resource or the downlink resource and the time domain resource 
indicated by the indication field as the time domain resource of the target 
transmission;  or when the time domain resource indicated by the indication 
field exceeds the size of an area pre-agreed or pre-configured for data 
transmission in the uplink resource or the downlink resource determined 
according to the indication field, then taking the area pre-agreed or 
pre-configured for data transmission in the uplink resource or the downlink 
resource as the time domain resource of the target transmission, or taking the 
time domain resource indicated by the indication field as the time domain 

value, an intersection set or a union set of the area pre-agreed or 
pre-configured for data transmission in the uplink resource or the downlink 
resource and the time domain resource indicated by the indication field as the 
time domain resource of the target transmission. 
 
	Regarding claim 17 (Currently Amended), WU ‘164 discloses the data transmission method (noted; the scheduling information/DCI is transmitted by the base station to the UE via the physical downlink control channel, section 0010-0011), wherein the target transmission corresponding to the downlink control channel comprises: the target transmission corresponding to the downlink control channel being an uplink shared channel transmission scheduled by the downlink control channel (see, the scheduling window of the PDSCH which carries the DCI, section 0086, 0089), when a DCI format used by the downlink control channel is an uplink DCI format;  or the target transmission corresponding to the downlink control channel being a downlink shared channel transmission scheduled by the downlink control channel (see, the scheduling for the PDSCH in relation to allocation information for the time domain resource unit in the scheduling window, section 0089, 0104-0105), when a DCI format used by the downlink control channel is a downlink DCI format (see, the RA field of the DCI, where the DCI includes the positions for the time domain resource units (section 0108-0109), DCI size for the PDSCH, section 0117));  or the target transmission corresponding to the downlink control channel being an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding  to the downlink control channel, when a DCI format used by the downlink control channel is a downlink DCI format;  and/or, wherein the target time unit is one of the following time units: a current time unit in which the downlink control 
channel transmission is located, an A1-th time unit after the current time 

continuous time units after the current time unit, wherein each of A1, A2 and 
A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined 
based on a pre-agreed rule, or based on a configuration of high layer 
signaling, or based on an indication field in the downlink control channel;  
and/or, wherein the time domain resource indicated by the indication field 
comprises one or more types of the following information: the number of 
symbols, a symbol location, the number of mini-slots, a mini-slot location, the 
number of slots, a slot location, the number of sub-frames, and a sub-frame 
location;  the mini-slot is a unit occupying X symbols, and X is an integer 
greater than or equal to 1;  and/or, wherein the division of uplink resources 
and downlink resources in the target time unit in which the target transmission 
is located indicated by the indication field comprises: resource information of 
the downlink resource in the target time unit in which the target transmission 
is located;  or resource information of the uplink resource in the target time 
unit in which the target transmission is located;  or at least two of: resource 
information of the downlink resource in the target time unit in which the 
target transmission is located, resource information of the uplink resource in 
the target time unit in which the target transmission is located, and resource 
information of a guard interval GP, wherein the resource information comprises 
the size and/or location of the resource;  or a structure type of a target time 
unit corresponding to the downlink control channel.

	Regarding claim 21, WU ‘164 discloses the data transmission method (fig. 1, fig. 3,  base station 131a which comprises a transceiver , and controller which is coupled to the transceiver and performs wireless transmission with the UE, section 0010-0011, 0048-0049, 0063-0064), wherein the structure type comprises at least one of the following structure types (fig. 6 to fig. 17, see, subframes-Uplink and downlink in the scheduling window, number of symbols that are available, section 0081, noted: ending and starting subframe, section 0071): a first structure type in which symbols or mini-slots, or slots or sub-frames (see, number of time slots in the time domain resource units in the downlink scheduling window, section 0077-0078) in the target time unit are all used for uplink transmission (fig. 6 to fig. 17, see, within the scheduling time window-a plurality of time domain resource units/number of subframes/positions (section 0013-0014),  which carries the RA field and  then used by the UE/terminal for uplink transmission, section 0072-0080, section 0126-0128-number of time domain resource units/resource blocks) ;  a second structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit are all used for downlink transmission;  and a third structure type in which first 
partial symbols or first partial mini-slots, or first partial slots or first partial sub-frames in the target time unit are used for uplink transmission, while second partial symbols or second partial mini-slots, or second partial slots or second partial sub-frames in the target time unit are used for downlink transmission. 
 
	Regarding claim 23 (Currently Amended), WU ‘164 discloses a terminal (fig. 1, fig. 4 to fig. 5, UE 111 that  the UE that receives DCI for scheduling a physical TB, wherein the DCI includes RA filed indicating a set of time domain resource units which a scheduling window, the UE performs transmission using the set of time domain resource units, fig. 2, the UE with transceiver 210, controller 220, section 0009-0014, 0048-0049, 0053-0057), comprising: a transceiver (fig. 2, transceiver 20 of the UE/wireless device 200, section 0053-0057), a processor (fig. 2, controller 220/processor which is coupled to the transceiver 210, section 0053-0057), and a memory (fig. 2, storage device 230 which is coupled to the transceiver 210 and controller 220, section 0053-0057), wherein: the see, the storage device which may-be transitory machine-readable medium that stores instructions executes the applications and protocols of the invention, section 0057-0060): a receiving module (fig. 2, RF transceiver 210-with reception and transmission, antenna 213, and receiving end of the RF processing device 211 which receives signals via the antenna, section 0053-0055), configured to receive a downlink control channel (see, the base station which DCI/control information in the downlink control channel to the UE, section 0009-0014, fig. 4 to fig. 5) carrying an indication field (fig. 4 to fig. 5, the resource allocation (RA) field  in the DCI, section 0012-0014)carrying an indication field (fig. 4 to fig. 5, see, the DCI received by the UE which includes an RA filed indicating a set of time domain resource units in time domain, section 0124-0128-the UE decodes the DCI and field in the PDCCH), wherein the indication field is used for indicating a time domain resource of a target transmission corresponding to the downlink control channel (fig. 4 to fig. 5, UL resource indicating of time interval indication of physical downlink channel), and indicating of uplink resources and downlink resources in a target time unit in which the target transmission is located (see, position of the starting subframe in relation to the scheduling window indicating time domain resource units indicated to the UE, section 0013-0014, 0070-0074); or, the indication field is used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission corresponding to the downlink control channel is located;  a first determining module (fig. 2, controller/processor 220 with associated circuits, section 0053-0056), configured to determine the time domain resource of the target transmission corresponding to the downlink control channel (see, the UE which determines position, see, position of the starting subframe in relation to the scheduling window indicating time domain resource units, section 0013-0014, 0051, 086-0087, 0124-0128-the UE decodes the position in the in the dime domain within the scheduling window and RA field), according to the indication field (section 0124-0128-the UE decodes the position in the in the dime domain within the scheduling window and RA field;  and a first transmission module (fig. 2, transmission end of the RF processing device/RF transceiver, section 0053-0057), configured to transmit data on the time domain resource (see, the UE transmits uplink transmission using the time domain resource units in relation the time interval indication in the scheduling window, section 0009-0014, 0053-0057, 0114-0115). 
 
	WU ‘164 discloses all the claim limitations but fails to explicitly teach: and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located.
	However, CN 102695276B from a similar field of endeavor (see, dynamic allocation of resources (i.e., uplink  and downlink resources) in resource allocation field, see, the content of invention content and Specific embodiment-TDD) discloses: and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located (see, embodiment one and two-teaches control channel which includes downlink and uplink resources-with resource allocation fields-UL and DL) indicating uplink and resources for transmission, scheduling request-with channel location).
	In view of the above, it would have been obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dynamic allocation resources using the DL-Control fields and UL-Control fields as taught by CN 102695276B into transmission method and apparatus based on the control information carried by the PDCCH of WU ‘164.  The motivation would have been to provide dynamic allocation of resources.

wherein the target time unit is one slot.
	However, Yan ‘665 from a similar field of endeavor discloses: wherein the target time unit is one slot (see, target resource based on the first resource indication information, the resource block is related to time domain, scheduling uplink grant to send uplink data, section 0141-0152).
	In view of the above, it would have been obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the scheduling method and device as taught by Yin ‘665 into the combined wireless method and apparatus of WU ‘164 and CN ‘276.  The motivation would have been to provide efficient transmit power (section 0006).
	
	Regarding claim 24, WU ‘164 discloses the terminal according to claim 23, wherein the indication field is only used for indicating the time domain resource of the target transmission 
corresponding to the downlink control channel;  the first determining module (see, the UE comprises a controller/processor, associated circuits, section 0053-0057) comprises: a first determining sub-module (see, the UE comprises a controller/processor, associated circuits, section 0053-0057), configured to take the time domain resource indicated by the indication field as the time domain resource of the target transmission corresponding to the downlink control channel (fig. 4 to fig. 5, see, the UE determines time interval indication in the physical downlink control channel, information of uplink resources in the RA field indicating positions of time domain resource units (section 0008-0009, 0014) and performs uplink transmission using time domain resource units, section 0011,0014, 0017, 0069-0076);  or wherein the indication field is only used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission 

resources as the time domain resource of the target transmission;  or take all or part of resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time domain resource of the target transmission;  or, wherein the indication field is used for indicating the time domain resource of the target transmission corresponding to the downlink control channel, and indicating division of uplink resources and 
downlink resources in the target time unit in which the target transmission is located;  the first determining module comprises: a fourth determining sub-module, configured to take the time domain resource indicated by the indication field as the time domain resource of the target transmission corresponding to the downlink control channel;  or a fifth determining 
sub-module, configured to determine an uplink resource and/or a downlink 
resource in the target time unit in which the target transmission is located, 
according to the indication field, and take all or part of the uplink resources 
or the downlink resources as the time domain resource of the target 
transmission;  or take all or part of resources pre-agreed or pre-configured 
for data transmission in the uplink resources or the downlink resources, as the 
time domain resource of the target transmission;  or a sixth determining 
sub-module, configured to determine the time domain resource of the target 
transmission according to the time domain resource indicated by the indication 
field and the division of uplink resources and downlink resources in the target 
time unit. 
 
Regarding claim 27,  WU ‘164 discloses the terminal (fig. 1, fig. 4 to fig. 5, UE 111 that  the UE that receives DCI for scheduling a physical TB, wherein the DCI includes RA filed indicating a set of time domain resource units which a scheduling window, the UE performs transmission using the set of time domain resource units, fig. 2, the UE with transceiver 210, controller 220, section 0009-0014, 0048-0049, 0053-0057) wherein the sixth determining sub-module (see, the UE comprises a controller/processor, associated circuits, section 0053-0057) comprises: a first determining unit (see, the UE comprises a controller/processor, associated circuits, section 0053-0057), configured to take a maximum value (see, maximum number of time domain resource units included in the scheduling window, section 0076, section 0133-0134-the UE analyzes the position field to obtain the time domain resource), a minimum value (see, time units for the minimum scheduling resources in relation to the scheduling window, section0072-0078)
, an intersection set, or a union set of: i) all or part of the time domain resources of the uplink resources or the downlink resources determined according to the indication field (see, maximum number of time domain resource units included in the scheduling window, section 0076, section 0133-0134-the UE analyzes the position field to obtain the time domain resource), and ii) the time domain resource indicated by the indication field, as the time domain resource of the target transmission;  or, a second determining unit, configured to take a maximum value, a minimum value, an intersection set, or a union set of: i) all or part 
of time domain resources pre-agreed or pre-configured for data transmission in 
the uplink resources or the downlink resources, and ii) the time domain 
resource indicated by the indication field, as the time domain resource of the 
target transmission;  or a third determining unit configured to: when the time 
domain resource indicated by the indication field does not exceed the size of 
the uplink resource or the downlink resource determined according to the 
indication field, or does not exceed the size of an area pre-agreed or 

resource determined according to the indication field, then take the time 
domain resource indicated by the indication field as the time domain resource 
of the target transmission;  or a fourth determining unit configured to: when 
the time domain resource indicated by the indication field exceeds the size of 
the uplink resource or the downlink resource determined according to the 
indication field, then take the uplink resource or the downlink resource as the 
time domain resource of the target transmission, or take the time domain 
resource indicated by the indication field as the time domain resource of the 
target transmission, or take a maximum value, a minimum value, an intersection 
set or a union set of the uplink resource or the downlink resource and the time 
domain resource indicated by the indication field as the time domain resource 
of the target transmission;  or a fifth determining unit configured to: when 
the time domain resource indicated by the indication field exceeds the size of 
an area pre-agreed or c pre-configured for data transmission in the uplink 
resource or the downlink resource determined according to the indication field, 
then take the area pre-agreed or pre-configured for data transmission in the 
uplink resource or the downlink resource as the time domain resource of the 
target transmission, or take the time domain resource indicated by the 
indication field as the time domain resource of the target transmission, or 
take a maximum value, a minimum value, an intersection set or a union set of 
the area pre-agreed or pre-configured for data transmission in the uplink 
resource or the downlink resource and the time domain resource indicated by the 
indication field as the time domain resource of the target transmission.

Regarding claim 28 (Currently Amended), WU ‘164 discloses the terminal according to claim 23, wherein the target transmission corresponding to the downlink control channel (see, the UE that decodes the DCI field which includes stating position and time domain, section 0124-0125) comprises: the target transmission corresponding to the downlink control channel being an uplink shared channel transmission scheduled by the downlink control channel (see, the scheduling window of the PDSCH which carries the DCI, section 0086, 0089), when a DCI format used by the downlink control channel is an uplink DCI format;  
or the target transmission corresponding to the downlink control channel being 
a downlink shared channel transmission scheduled by the downlink control 
channel (see, the scheduling for the PDSCH in relation to allocation information for the time domain resource unit in the scheduling window, section 0089, 0104-0105), when a DCI format used by the downlink control channel is a downlink DCI format (see, the RA field of the DCI, where the DCI includes the positions for the time domain resource units (section 0108-0109), DCI size for the PDSCH, section 0117));  or the target transmission corresponding to the downlink control channel being an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, when a DCI format used by the downlink control channel is a downlink DCI format;  and/or, wherein the target time unit is one 
of the following time units: a current time unit in which the downlink control 
channel transmission is located, an A1-th time unit after the current time 
unit, and A2 continuous time units starting from the current time unit or A3 
continuous time units after the current time unit, wherein each of A1, A2 and 
A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined 
based on a pre-agreed rule, or based on a configuration of high layer 
signaling, or based on an indication field in the downlink control channel;  
and/or, wherein the time domain resource indicated by the indication field 

symbols, a symbol location, the number of mini-slots, a mini-slot location, the 
number of slots, a slot location, the number of sub-frames, and a sub-frame 
location;  and the mini-slot is a unit occupying X symbols, and X is an integer 
greater than or equal to 1;  and/or, wherein the division of uplink resources 
and downlink resources in the target time unit in which the target transmission 
is located indicated by the indication field comprises: resource information of 
the downlink resource in the target time unit in which the target transmission 
is located;  or resource information of the uplink resource in the target time 
unit in which the target transmission is located;  or at least two of: resource 
information of the downlink resource in the target time unit in which the 
target transmission is located, resource information of the uplink resource in 
the target time unit in which the target transmission is located, and resource 
information of a guard interval GP, wherein the resource information comprises 
the size and/or location of the resource;  or a structure type of a target time 
unit corresponding to the downlink control channel (see, rejection claim 6 above). 
	Regarding claim 32, WU ‘164 discloses the terminal (fig. 1, fig. 4 to fig. 5, UE 111 that  the UE that receives DCI for scheduling a physical TB, wherein the DCI includes RA filed indicating a set of time domain resource units which a scheduling window, the UE performs transmission using the set of time domain resource units, fig. 2, the UE with transceiver 210, controller 220, section 0009-0014, 0048-0049, 0053-0057), w wherein the structure type comprises at least one of the following structure types (fig. 6 to fig. 17, see, subframes-Uplink and downlink in the scheduling window, number of symbols that are available, section 0081, noted: ending and starting subframe, section 0071): a first structure type in which symbols or mini-slots, or slots or sub-frames (see, number of time slots in the time domain resource units in the downlink scheduling window, section 0077-0078) in the target time unit are all used for uplink transmission (fig. 6 to fig. 17, see, within the scheduling time window-a plurality of time domain resource units/number of subframes/positions (section 0013-0014),  which carries the RA field and  then used by the UE/terminal for uplink transmission, section 0072-0080, section 0126-0128-number of time domain resource units/resource blocks);  a second structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit are all used for downlink transmission;  and a third structure type in which first partial symbols or first partial mini-slots, or first partial slots or first partial sub-frames in the target time unit are used for uplink transmission, while second partial symbols or second partial mini-slots, or second partial slots or second partial sub-frames in the target time unit are used for downlink 
transmission. 
 
	Regarding claim 34 (Currently Amended), WU ‘164 discloses a base station (fig. 1, fig. 3,  base station 131a which comprises a transceiver , and controller which is coupled to the transceiver and performs wireless transmission with the UE, section 0010-0011, 0048-0049, 0063-0064), comprising: a transceiver (fig. 1, fig. 3, RF transceiver 360 coupled to controller 370/processor, section 0063-0068), a processor (fig. 3, controller/processor 370 coupled to a storage device 380, section 0063-0068), and a memory (fig. 3, storage device 380 which may be a non-transitory machine-readable medium with stored instructions executed by processor, section 0063-0067), wherein: the processor is configured to execute a computer program stored in the memory so as to implement functions of following modules (fig. 3, storage device 380 which may be a non-transitory machine-readable medium with stored instructions executed by processor, section 0063-0067): a transmitting module (fig. 3, see, antenna 363 of the base station’s transceiver 360, section 0063-0066), configured to transmit a downlink control channel (see, the base station which DCI/control information in the downlink control channel to the UE, section 0009-0014, fig. 4 to fig. 5) carrying an indication field (fig. 4 to fig. 5, the resource allocation (RA) field  in the DCI, section 0012-0014)carrying an indication field(see, the base station which DCI/control information in the downlink control channel to the UE, section 0009-0014, dif. 4 to fig. 5) carrying an indication field (fig. 4 to fig. 5, the resource allocation (RA) field  in the DCI, section 0012-0014), wherein the indication field is used for indicating a time domain resource of a target transmission corresponding to the downlink control channel (fig. 4 to fig. 5, UL resource indicating of time interval indication of physical downlink channel transmitted from the base station to the UE, section 0068-0072), and indicating of uplink resources and downlink resources in a target time unit in which the target transmission is located (see, position of the starting subframe in relation to the scheduling window indicating time domain resource units indicated to the UE, section 0013-0014, 0070-0074) or, the indication field is used for indicating division of uplink resources and downlink resources in the target time unit in which the target transmission corresponding to the downlink control channel is located; a second determining module (fig. 3, see, controller/processor 370-baseband processor, circuits, section 0063-0067), configured to determine the time domain resource of the target transmission corresponding to the downlink control channel (see, the RA field indicating the starting position, including the allocated time resource units, section 0070-0070,  0108, 0110, 30095-the base station allocates part of the time domain resources), according to the indication field (see, the RA field indicating the starting position, including the allocated time resource units, section 0070-0070,  0108, 0110, 30095-the base station allocates part of the time domain resources);  and a second transmission module (fig. 3, see, controller/processor 370-baseband processor, circuits, section 0063-0067), configured to transmit data on the time domain resource (see, the starting position for downlink/uplink transmission using, fig. 17, downlink data transmission and uplink transmission using time domain resource units within the scheduling window, section 0036, 0089-0091, fig. 5, transmission of TB using the time domain units, section 0072, claim 3).
	
	WU ‘164 discloses all the claim limitations but fails to explicitly teach: and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located.
	However, CN 102695276B from a similar field of endeavor (see, dynamic allocation of resources (i.e., uplink  and downlink resources) in resource allocation field, see, the content of invention content and Specific embodiment-TDD) discloses: and indicating division of uplink resources and downlink resources in a target time unit in which the target transmission is located (see, embodiment one and two-teaches control channel which includes downlink and uplink resources-with resource allocation fields-UL and DL) indicating uplink and resources for transmission, scheduling request-with channel location).
	In view of the above, it would have been obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dynamic allocation resources using the DL-Control fields and UL-Control fields as taught by CN 102695276B into transmission method and apparatus based on the control information carried by the PDCCH of WU ‘164.  The motivation would have been to provide dynamic allocation of resources.
	The combination of WU ‘164 and CN ‘276 discloses all the claim limitations but fails to explicitly teach: wherein the target time unit is one slot.
	However, Yin ‘665 from a similar field of endeavor discloses: wherein the target time unit is one slot (see, target resource based on the first resource indication information, the resource block is related to time domain, scheduling uplink grant to send uplink data, section 0141-0152).


	Regarding claim 35, WU ‘164 discloses the base station (fig. 1, fig. 3,  base station 131a which comprises a transceiver , and controller which is coupled to the transceiver and performs wireless transmission with the UE, section 0010-0011, 0048-0049, 0063-0064), wherein the indication field is only used for indicating the time domain resource of the target transmission corresponding to the downlink control channel;  the second determining module (See, the controller/processor of the base station and associated circuits, section 0063-0067) comprises: a seventh determining sub-module, configured to take the time domain 
resource indicated by the indication field as the time domain resource of the 
target transmission corresponding to the downlink control channel (noted: the DCI, scheduling information is provided by the base station to the UE, fig. 4 to fig. 5, see, the UE determines time interval indication in the physical downlink control channel, information of uplink resources in the RA field indicating positions of time domain resource units (section 0008-0009, 0014) and performs uplink transmission using time domain resource units, section 0011,0014, 0017, 0069-0076);  or wherein 
the indication field is only used for indicating division of uplink resources 
and downlink resources in the target time unit in which the target transmission 
is located;  the second determining module comprises: an eighth determining 
sub-module, configured to determine an uplink resource and/or a downlink 
resource in the target time unit in which the target transmission is located, 
according to the indication field;  and a ninth determining sub-module, 

resources as the time domain resource of the target transmission;  or take all 
or part of resources pre-agreed or pre-configured for data transmission in the 
uplink resources or the downlink resources, as the time domain resource of the 
target transmission;  or, wherein the indication field is used for indicating 
the time domain resource of the target transmission corresponding to the 
downlink control channel, and indicating division of uplink resources and 
downlink resources in the target time unit in which the target transmission is 
located;  the second determining module comprises: a tenth determining 
sub-module, configured to take the time domain resource indicated by the 
indication field as the time domain resource of the target transmission 
corresponding to the downlink control channel;  or an eleventh determining 
sub-module, configured to determine an uplink resource and/or a downlink 
resource in the target time unit in which the target transmission is located, 
according to the indication field, and take all or part of the uplink resources 
or the downlink resources as the time domain resource of the target 
transmission;  or take all or part of resources pre-agreed or pre-configured 
for data transmission in the uplink resources or the downlink resources, as the 
time domain resource of the target transmission;  or a twelfth determining 
sub-module, configured to determine the time domain resource of the target 
transmission according to the time domain resource indicated by the indication 
field and the division of uplink resources and downlink resources in the target 
time unit. 
 
	Regarding claim 38, WU ‘164 discloses the base station (fig. 1, fig. 3,  base station 131a which comprises a transceiver , and controller which is coupled to the transceiver and performs wireless transmission with the UE, section 0010-0011, 0048-0049, 0063-0064),, wherein the twelfth determining sub-module comprises: a sixth determining unit, configured to take a maximum value, a minimum value, an intersection set, or a union set of: i) all or part of the time domain resources of the uplink resources or the downlink resources 
determined according to the indication field (See, Claim 16 rejection above), and ii) the time domain resource indicated by the indication field, as the time domain resource of the target 
transmission;  or a seventh determining unit, configured to take a maximum 
value, a minimum value, an intersection set, or a union set of: i) all or part 
of time domain resources pre-agreed or pre-configured for data transmission in 
the uplink resources or the downlink resources, and ii) the time domain 
resource indicated by the indication field, as the time domain resource of the 
target transmission;  or, an eighth determining unit configured to: when the 
time domain resource indicated by the indication field does not exceed the size 
of the uplink resource or the downlink resource determined according to the 
indication field, or does not exceed the size of an area pre-agreed or 
pre-configured for data transmission in the uplink resource or the downlink 
resource determined according to the indication field, then take the time 
domain resource indicated by the indication field as the time domain resource 
of the target transmission;  or a ninth determining unit configured to: when 
the time domain resource indicated by the indication field exceeds the size of 
the uplink resource or the downlink resource determined according to the 
indication field, then take the uplink resource or the downlink resource as the 
time domain resource of the target transmission, or take the time domain 
resource indicated by the indication field as the time domain resource of the 
target transmission, or take a maximum value, a minimum value, an intersection 
set or a union set of the uplink resource or the downlink resource and the time 

of the target transmission;  or a tenth determining unit configured to: when 
the time domain resource indicated by the indication field exceeds the size of 
an area pre-agreed or pre-configured for data transmission in the uplink 
resource or the downlink resource determined according to the indication field, 
then take the area pre-agreed or pre-configured for data transmission in the 
uplink resource or the downlink resource as the time domain resource of the 
target transmission, or take the time domain resource indicated by the 
indication field as the time domain resource of the target transmission, or 
take a maximum value, a minimum value, an intersection set or a union set of 
the area pre-agreed or pre-configured for data transmission in the uplink 
resource or the downlink resource and the time domain resource indicated by the 
indication field as the time domain resource of the target transmission. 
 
	Regarding claim 39 (Currently Amended), WU ‘164 discloses the base station (fig. 1, fig. 3,  base station 131a which comprises a transceiver , and controller which is coupled to the transceiver and performs wireless transmission with the UE, section 0010-0011, 0048-0049, 0063-0064), wherein the target transmission corresponding to the downlink control channel comprises: the target transmission corresponding to the downlink control channel being an uplink shared channel transmission scheduled by the downlink control channel, when a DCI format used by the downlink control channel is an uplink DCI format;  or 
the target transmission corresponding to the downlink control channel being a 
downlink shared channel transmission scheduled by the downlink control channel, 
when a DCI format used by the downlink control channel is a downlink DCI 
ee, Claim 16 rejection above;  or the target transmission corresponding to the downlink control channel being an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding 
to the downlink control channel, when a DCI format used by the downlink control 
channel is a downlink DCI format;  and/or, wherein the target time unit is one 
of the following time units: a current time unit in which the downlink control 
channel transmission is located, an A1-th time unit after the current time 
unit, A2 continuous time units starting from the current time unit, and A3 
continuous time units after the current time unit, wherein each of A1, A2 and 
A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined 
based on a pre-agreed rule, or based on a configuration of high layer 
signaling, or based on an indication field in the downlink control channel;  
and/or, wherein the time domain resource indicated by the indication field 
comprises one or more types of the following information: the number of 
symbols, a symbol location, the number of mini-slots, a mini-slot location, the 
number of slots, a slot location, the number of sub-frames, and a sub-frame 
location;  wherein the mini-slot is a unit occupying X symbols, and X is an 
integer greater than or equal to 1;  and/or, wherein the division of uplink 
resources and downlink resources in the target time unit in which the target 
transmission is located indicated by the indication field comprises: resource 
information of the downlink resource in the target time unit in which the 
target transmission is located;  or resource information of the uplink resource 
in the target time unit in which the target transmission is located;  or at 
least two of: resource information of the downlink resource in the target time 
unit in which the target transmission is located, resource information of the 
uplink resource in the target time unit in which the target transmission is 

information comprises the size and/or location of the resource;  or a structure 
type of a target time unit corresponding to the downlink control channel. 
 
	Regarding claim 43, WU ‘164 discloses the base station (fig. 1, fig. 3, base station 131a which comprises a transceiver, and controller which is coupled to the transceiver and performs wireless transmission with the UE, section 0010-0011, 0048-0049, 0063-0064), wherein the structure type comprises at least one of the following structure types: a first structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit 
are all used for uplink transmission (See, claims 21 rejection above);  a second structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit are all used for downlink transmission;  and a third structure type in which first partial symbols or first partial mini-slots, or first partial slots or first partial sub-frames in the target time unit are used for uplink transmission, while second partial symbols or second partial mini-slots, or second partial slots or second partial sub-frames in the target time unit are used for downlink 
transmission.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473